Separate Concurring Opinion
BLAIR, J.
I concur in the result announced by Judge McDowell that the judgment in this case should be reversed and the cause remanded, with directions to the trial court to enter judgment for appellant, without considering the many alleged fallacious representa- . tions of payees or the instructions of the trial court.
It is my belief that there is not the slightest evidence in the record that the appellant had any notice of any weakness in the title to the note sued on, unless such notice can be inferred from the fact that the payees of the note took the note in payment of a premium upon an insurance policy and appellant was vice-president of that insurance company, and I do not believe such notice can be inferred.
While respondent testified to many statements and representations of payees, which were fallacious and utterly impossible of performance, there is not the slightest evidence that the insurance company *628had any knowledge of the fallacious statements of the payees, and certainly no knowledge of such alleged fallacious statements of the payees can be imputed to appellant, merely because he was vice-president of the insurance company and president of plaintiff itself.
There is no need of citing cases that the purchaser of a note for value and before its maturity is not chargeable with knowledge of any weakness in the note.
If the story of respondent is to be accepted, he did a very foolish thing to sign said note under the circumstances detailed by him. He thereby put it in the power of the payees, if they were as crooked as respondent contends, to give good title to another not subject to the truth of the alleged defense.
The judgment for respondent, under the circumstances, cannot stand and should be reversed outright, with instructions to the trial court to render judgment for appellant for the face of the note, with proper interest thereon.